Per Curiam.
Indictment against Lauer for retailing; conviction and fine.
The prosecution was under the 14th section of the temperance law of 1859. 1 G. & IT. 617.
That section is not embraced by the title of the act, nor properly connected with the subject matter of it; and is, therefore, void by the constitution.
That section is upon the jurisdiction of Courts, clearly a subject of legislation by itself, made so by the constitution.
The title of the act is, “ an act to regulate and license the sale of spirituous, vinous, malt and other intoxicating liquors; to prohibit the adulteration of liquors; to repeal all former laws concerning the provisions of this act, and providing penalties for violation thereof.” The subject of jurisdiction of Courts, and of practice therein for the prosecution of offences, is not mentioned in the title. See the cases on this subject referred to in Kuhns v. Krammis, 20 Ind. 490; Thomasson v. The State, 15 Ind. 449, is overruled on this point.
The judgment is reversed; cause remanded to be dismissed.